In an action pursuant to article 3-A of the Lien Law based upon the alleged diversion of trust funds, defendant Peoples Trust Company of New Jersey, a bank not authorized to do business in this State, appeals from an order of the *644Supreme Court, Dutchess County, entered June 3, 1976, which denied its motion to dismiss the complaint, as against it, for lack of jurisdiction. Action remanded to Hon. Abraham J. Multer, a former Justice of the Supreme Court, as Referee, to hear and report on the issue of jurisdiction and appeal held in abeyance in the interim. A hearing is necessary in order to resolve the issues raised with regard to jurisdiction. Shapiro, Acting P. J., Titone, Mollen and O’Connor, JJ., concur.